United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3995
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Southern
      v.                                  * District of Iowa.
                                          *
Collin Wayne Smith,                       *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: March 14, 2000

                                    Filed: March 23, 2000
                                     ___________

Before MORRIS SHEPPARD ARNOLD and FAGG, Circuit Judges, and BENNETT,*
      District Judge.
                          ___________

PER CURIAM.

       An officer observed Collin Wayne Smith's car parked behind another car on the
side of the interstate. Concerned the vehicles might be broken down, the officer
stopped behind Smith to offer assistance. As the officer got out of his patrol car, the
driver of the first vehicle, Smith's brother, walked toward the officer, volunteered that
he was with the Border Patrol, assured the officer that everything was fine, and then

      *
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa, sitting by designation.
backed away. When the officer asked both men for identification, Smith, who had
remained seated in his vehicle, handed his driver's license to the officer without
comment. A check of Smith's license revealed an outstanding arrest warrant. During
a search of Smith's car following his arrest and a later inventory search, police
discovered a number of firearms and almost five pounds of marijuana. A jury
convicted Smith of possession with the intent to distribute marijuana, possession of a
firearm in relation to drug trafficking, and multiple counts of being a felon in possession
of a firearm. Smith received a 322 month sentence and now appeals.

       Smith first contends the district court should have granted his motion to suppress
all evidence obtained from the search of his car because the production of his license
(the act which led to his arrest) was the fruit of an illegal seizure. Having carefully
reviewed the record, we agree with the district court's conclusions that:

      [the officer] made no seizure of the individuals by arbitrarily and without
      any just cause stopping them. They were stopped, and [the officer] joined
      them to see if he could help. He asked to see their driver's licenses, which
      he had the right to do. [Smith] . . . complied with that request, and there
      is no coercion, that I can see. I don't think we can find coercion from the
      mere fact that [the officer's] vehicle was parked behind [Smith's car]. I'm
      not sure the record shows that [the officer] was parked behind them so
      closely that . . . [Smith] couldn't have exited the car from the situation, but
      even if he was, there was no showing that that was done for the purpose
      of depriving [Smith] of any freedom of movement. [Smith] voluntarily
      gave [the officer] his driver's license. There is no evidence of coercion.
      His license . . . showed that he was wanted for . . . a parole violation . .
      ., and everything that followed was valid.

See United States v. Dockter, 58 F.3d 1284, 1286-87 (8th Cir. 1995) (officer did not
seize driver by pulling in behind parked car because officer did not prevent driver from
leaving); United States v. Perez-Sosa, 164 F.3d 1082, 1084 (8th Cir. 1998) (no seizure



                                           -2-
of individual when officer approaches and "requests identification, as long as the officer
does not convey that compliance is required"), cert. denied, 525 U.S. 1186 (1999).

       Smith next contends the evidence was insufficient for the jury to conclude Smith
knowingly possessed marijuana with the intent to distribute it. We disagree. Police
discovered the marijuana in a wicker suitcase in the trunk of Smith's car, along with
scales, a loaded semiautomatic weapon, and men's and women's clothing. Smith told
his brother that he was driving to Minneapolis "to do some business," that they "stood
to make some good money," and that he anticipated making anywhere from "nine to a
thousand a pound" for a total of $5000 on the trip. Additionally, Smith's brother and
Smith's passenger both testified that Smith borrowed the car he was driving at the time
of his arrest and both denied helping pack the car. Based on this evidence, a
reasonably minded jury could have found Smith knowingly possessed marijuana with
the intent to distribute it. See United States v. Ojeda, 23 F.3d 1473, 1475-76 (8th Cir.
1994).

        Finally, we reject Smith's meritless contention that the district court improperly
enhanced his sentence as an armed career criminal under 18 U.S.C. § 924(e) (1994).
The armed career criminal enhancement applies when a defendant has at least three
previous convictions for violent felonies, which are defined as crimes "punishable by
imprisonment for a term exceeding one year . . . that . . . ha[ve] as an element the use,
attempted use, or threatened use of physical force against the person of another; or . .
. [are] burglar[ies] . . . or otherwise involve[] conduct that presents a serious potential
risk of physical injury to another." Id. § 924(e)(2)(B); accord United States v. Sumlin,
147 F.3d 763, 764-65 (8th Cir. 1998). In this case, Smith's convictions for burglary in
1978 and 1981 and for battery with serious bodily injury/assault with a deadly weapon
in 1989 are sufficient to support the application of the enhancement.

      We affirm.


                                           -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -4-